Citation Nr: 0315503	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  95-41 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits prior to January 19, 1955.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Mr. [redacted], Mr. [redacted], Major [redacted]
[redacted], and Major [redacted]



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  The veteran died in February 1955, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Board first considered this claim in March 2000, 
but a remand to the RO was required as new evidence had been 
obtained after certification of the issue on appeal to the 
Board without a waiver of review of that evidence by the 
agency of original jurisdiction.  The RO considered the new 
evidence, continued its denial of the benefits sought on 
appeal and properly returned the case to the Board for 
further appellate consideration.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been directly advising 
claimants in writing of his/her rights and responsibilities 
under the VCAA, as well as the responsibilities of VA in 
assisting claimants in obtaining evidence, as opposed to 
remanding all cases that did not have the statutorily 
mandated notice language to the ROs.  The Board's notice 
included a request for claimants to respond within thirty 
days of the date of the letter as provided in 38 C.F.R. 
Section 19.9(a)(2)(ii).  This portion of the regulations, 
however, was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his/her claim following notice of 
the VCAA as opposed to only thirty days as set forth in the 
regulations at 38 C.F.R. Section 19.9(a)(2)(ii).  
Accordingly, that portion of the regulations limiting a 
claimant's response time to thirty days, 38 C.F.R. Section 
19.9(a)(2)(ii), was invalidated.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The record shows that the appellant has not been specifically 
advised of her rights and responsibilities under the VCAA 
with regard to the issue on appeal.  The statement of the 
case and supplemental statements of the case, including the 
most recent supplemental statement of the case issued in 
March 2003, only addressed the evidence needed to 
substantiate the claim and not the specifics as to whom was 
responsible for obtaining evidence as is required pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, considering the procedural outline as set forth in the 
VCAA and in the recent opinion of the Federal Circuit in 
conjunction with the claims folder, the Board finds that it 
has no alternative but to remand this matter to the RO to 
ensure that the appellant is given proper notice of her 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
The Board laments the lengthy duration of this appeal, 
however, based on recent judicial precedent, the Board finds 
that even when the record appears to be thoroughly developed 
it is imperative that all claimants receive proper notice and 
the opportunity to supply and/or identify additional evidence 
to substantiate their claims under the VCAA.  It is noted 
that due to the recent invalidation of regulations 
implementing the VCAA, the Board does not have the authority 
to cure this procedural defect itself.




Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant for the Board to issue a 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

The RO must advise the appellant of her 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 


this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.





	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



